DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 are pending.
The objections to the drawings have been corrected and the objections are withdrawn.
The objections to the specification have been corrected and the objections are withdrawn.
The objections to the claims have been corrected and the objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of second outputs” in line 8 and “a second output” in line 11. It is unclear whether the second output is part of the plurality of second outputs. For examination purposes, “a second output” will be read as “the second output of the plurality of second outputs”.
Claim 1 recites “a plurality of first outputs” in line 5 and “a first input” in line 14. It is unclear whether the first output is part of the plurality of first outputs. For examination purposes, “a first output” will be read as “the first output of the plurality of first outputs”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monitzer (US 20050138517) in view of Sasaki et al. (US 2021/0288867)
Regarding claim 1, Monitzer teaches
An information processing device, comprising: 
a memory; and 
a processor coupled to the memory and the processor configured to: 
receive, from a plurality of unit devices (Fig. 3, (Nodes 300-306)) included in the information processing device, a plurality of first outputs ([0020], “Heartbeat Engine 18 acquires configuration information including a protected peer nodes list from Local AFC Configuration Data repository 16 and uses Cluster Network Controller 12 to establish heart beat communication between the AFC 10 and other AFCs 19.”) which each indicates whether an operation for the respective unit device is normal and stores a firmware, (Figs. 2-3, [0020], “Failover Engine 14 also registers with other AFCs 19 and Primary AFC Configuration Repository 40 to be notified in the event of a failure in a node identified in the protected peer node list of AFC 10.”, [0024], “nodes may have identical software installed (operating system, application programs etc.).)
identify, from among the plurality of unit devices, a specific unit device, a second output of which indicates that the update of setting data is completed, by referring all of the plurality of first outputs and all of the plurality of second outputs when determining that a first output of a current unit device, which is included in the plurality of unit devices and performs the operation management of the information processing device, indicates the operation for the current unit device is not normal, and (Figs. 2-3 and 5-9, [0021], “cluster Network Controller 12 notifies Failover Engine 14 about auto-discovered updates to Primary AFC Configuration Repository 40 and other AFCs 19 and Failover Engine 14 updates Local repository 16 with this acquired information. Similarly, heartbeat Engine 18 notifies Failover Engine 14 of changes in availability of protected peer nodes and Failover Engine 14 updates Local repository 16 with this acquired information. Failover Engine 14 correlates acquired information and notifications and optimizes cluster wide the protected peer nodes list stored in the Local AFC Configuration Data 16.” [0024], “In the event of fail-over (a failure of one or more of nodes 300-302, for example) a passive node (e.g., node 304 or 306) takes ownership of the virtual IP address of the active node and assigns it to its own physical port.”, and [0031], “Node 5 detects the failure in node 1 (using a heartbeat engine such as unit 18 of FIG. 1), validates the detected failure has occurred, takes over the tasks to be executed by node 1 and updates its back-up list record in its local repository. Network controller 12 in node 5 communicates data representing the change in state of node 5 (identifying a change to Not available state) to nodes 14 in a manner as previously described. The state change information is communicated to nodes 14 to ensure consistent back-up list information using the routing and communication protocols previously described.” When a fail-over event occurs in a node (a not normal operation), the configuration (the backup priority list) in all of the AFC’s is updated which then indicates the new configuration of the nodes) 
perform the operation management of the information processing device by using the firmware stored in the specific unit device. ([0024], “ In the event of fail-over (a failure of one or more of nodes 300-302, for example) a passive node (e.g., node 304 or 306) takes ownership of the virtual IP address of the active node and assigns it to its own physical port. Virtual resources fail-over to a back-up resource. In response to assignment of a virtual IP address, a passive node becomes active and changes to the group of active nodes.”)
Monitzer teaches updating configuration data of the unit devices based on normal activity and failures but does not specifically teach receiving information from the other units that the updates are completed. 
receive, from each of the plurality of unit devices, a plurality of second outputs which each indicates whether update of setting data ([0023], “failover management in AFC 10 is based on a prioritized back-up device priority list.”, Monitzer) used for operation management of the information processing device is completed, ([0119], “set the update flag of the relevant network state to a “Set” state (update done state), and then inform, as a response of the request, completion of update of the relevant network state to the new process 12. The new process 12 is enabled to have an access to the network state updated by the retrieval in the storage unit 13.”) 
Monitzer teaches the concepts of failover operation and updating configurations of nodes based on failed devices using dynamically modifiable priority lists of nodes that are available for use or not. Sasaki is cited to teach the concept of using update flags to indicate when updates of configuration have been completed and includes issues of dealing with failover.  One of ordinary skill in the art would reasonably combine to yield predictable results, using update flags within each node and communicate that information to other nodes to confirm a new configuration after a node fails. Based on Sasaki and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Monitzer to use update flags within each node and communicate that information to other nodes to confirm a new configuration after a node fails.
Regarding claim 3, Monitzer teaches wherein the processor coupled to transfer, by using an update target number register that stores a predetermined number and order in the transfer of the setting data, the setting data to the plurality of unit devices. [0031], “Node 5 detects the failure in node 1 (using a heartbeat engine such as unit 18 of FIG. 1), validates the detected failure has occurred, takes over the tasks to be executed by node 1 and updates its back-up list record in its local repository. Network controller 12 in node 5 communicates data representing the change in state of node 5 (identifying a change to Not available state) to nodes 14 in a manner as previously described. The state change information is communicated to nodes 14 to ensure consistent back-up list information using the routing and communication protocols previously described.”)
Regarding claim 4, Monitzer teaches wherein the processor coupled to determine, from among the plurality of unit devices, the specific unit device in which a first storage device indicates that the operation is normal and ([0020], “ Heartbeat Engine 18 acquires configuration information including a protected peer nodes list from Local AFC Configuration Data repository 16 and uses Cluster Network Controller 12 to establish heart beat communication between the AFC 10 and other AFCs 19. Specifically, Heartbeat Engine 18 uses Cluster Network Controller 12 to establish heart beat communication between the AFC 10 and other AFCs 19.that indicate AFC 10 as a back-up node in the individual protected peer nodes lists of other AFCs 19. Heart beat communication comprises a periodic exchange of information to verify that an individual peer node is still operational. …  Failover Engine 14 advantageously updates Local AFC Configuration Data repository 16 with acquired processing device state ”
Sasaki teaches
a second storage device indicates that the update of setting data is completed. ([0119], “set the update flag of the relevant network state to a “Set” state (update done state), and then inform, as a response of the request, completion of update of the relevant network state to the new process 12. The new process 12 is enabled to have an access to the network state updated by the retrieval in the storage unit 13.”) 
As to claims 5 and 7-8, Monitzer and Sasaki teach these claims according to the reasoning provided in claim 1 and 3-4, respectfully.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monitzer and Sasaki as applied to claims 1 and 5 above, and further in view of Sirazi et al. (US 4586179).
Regarding claim 2, Monitzer teaches the sending of a periodic indicator of proper operation (Monitzer para. [0094] “the heartbeat transmission unit 242 periodically transmits a proper-operation notification to the control apparatus 40”). Monitzer and Sasaki do not teach a multivibrator used to indicate normal operation. 
However, Sirazi is cited to teach:
a multivibrator that outputs a determination result of whether or not the unit device is in normal operation (col. 5 Il. 34-38 “[d]uring normal operation of microprocessor 14, the program stored therein provides periodic pulses ... to the watchdog timer circuit 20” ; col. 5 ll. 55-59 “[f]ollowing this predetermined time period ... the Q.sub.1 output of monostable multivibrator circuit 42 transitions high and triggers a second one-shot monostable multivibrator circuit comprised of 44 and 48” [Fig. 2 block 12]), wherein
the firmware that operates in each of the plurality of unit devices periodically accesses the multivibrator (col. 5 Il. 34-42 “[d]uring normal operation of microprocessor 14, the program stored therein provides periodic pulses ... to the B input of ... watchdog timer circuit 20. ... the software routine in microprocessor 14 provides a pulse to the watchdog timer circuit 20
approximately every 250 microseconds indicating proper microprocessor operation”) to cause
output of the multivibrator to indicate normal operation.
Monitzer, Sasaki and Sirazi are both considered to be analogous to the claimed invention because they are in the same field of controlling processor systems and reasonably pertinent to the problem faced by the inventors in determining whether components of an integrated system are operating normally. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monitzer and Sasaki to incorporate the teachings of Sirazi to obtain the claimed limitations above. Doing so would improve reliability by utilizing a multivibrator-based watchdog circuit that is sensitive to both improper operations by a processor executing a control program (Sirazi col. 3 ll. 60-65) and is sensitive to voltage transients and other factors that may affect processor operation (Sirazi col. 5 Il. 42-48).
As to claim 6, Monitzer, Sasaki, and Sirazi teach this claim according to the reasoning provided in claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        August 11, 2022



/JI H BAE/Primary Examiner, Art Unit 2187